
	
		II
		110th CONGRESS
		2d Session
		S. 2873
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2008
			Mr. Barrasso (for
			 himself and Mr. Enzi) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  establish a Corps of Engineers Board of Appeals for permits for certain water
		  storage projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Water Essential Storage To Enhance
			 Regions in Need Act or the WESTERN Act.
		2.Corps of
			 Engineers Board of Appeals for permits for certain water storage
			 projectsSection 404(a) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1344(a)) is amended—
			(1)by striking The Secretary may
			 issue and inserting the following:
				
					(1)In
				generalThe Secretary may
				issue
					;
				and
			(2)by adding at the end the following:
				
					(2)Requirements
						(A)Purpose and
				need statements
							(i)In
				generalNot later than 90 days after the date of receipt of a
				complete application for a permit for a water storage project under this
				subsection, the Secretary shall develop and provide to each applicant a purpose
				and need statement that describes—
								(I)whether the
				Secretary concurs with the assessment of, and alternatives for, the purposes
				and needs of the water storage project, as proposed by the applicant;
				and
								(II)in any case in
				which the Secretary does not concur with the assessment, an assessment
				developed by the Secretary of the purposes and needs of the project.
								(ii)Effect on
				environmental impact statementsNo environmental impact statement
				or similar analysis required under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.) shall commence with respect to a water storage project for
				which a permit is sought under this subsection until the date on which the
				Secretary provides to each applicant for the permit the purpose and need
				statement under clause (i).
							(B)Records of
				decisionBefore the date on which the Secretary issues a permit
				under this subsection, the Secretary shall provide to each applicant for the
				permit a record of decision describing all applicable conditions that will
				apply to the permit.
						(3)Corps of
				Engineers Board of Appeals
						(A)EstablishmentThe
				Secretary shall establish a board of appeals, to be known as the Corps
				of Engineers Board of Appeals (referred to in this paragraph as the
				Board).
						(B)MembershipThe
				Board shall be composed of 5 members, to be appointed by the Secretary, of
				whom—
							(i)3
				shall be representatives of State water development agencies; and
							(ii)2 shall be
				representatives of the Corps of Engineers.
							(C)Duties
							(i)In
				generalThe Board shall make determinations on all appeals
				relating to permits issued pursuant to this subsection for water storage
				projects, including any appeal regarding—
								(I)a purpose and
				need statement issued under paragraph (2)(A)(i);
								(II)a record of
				decision issued under paragraph (2)(B), including any condition on a permit
				described in the record of decision; or
								(III)any final
				decision of the Secretary to approve or disapprove a permit under this
				subsection.
								(ii)DeadlineThe
				Board shall make a determination regarding an appeal under clause (i) by not
				later than 90 days after the date on which the appeal is filed with the
				Board.
							(D)Factors for
				considerationIn making a determination under subparagraph (C),
				the Board shall evaluate, as applicable—
							(i)any field
				decision of the Corps of Engineers regarding the purposes or needs of the
				applicable water storage project;
							(ii)any condition
				placed on a permit for the applicable project under this subsection, based on
				the record of decision for the project under paragraph (2)(B); and
							(iii)any
				determination by the Secretary to deny a permit under this subsection for the
				applicable project.
							(E)Treatment of
				determinationsNotwithstanding any other provision of law
				(including regulations), effective on the date of enactment of this paragraph,
				a determination by the Board under this paragraph shall supercede any other
				appellate determination of the Corps of Engineers regarding permits under this
				subsection.
						.
			
